Citation Nr: 1524517	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-04 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include symptoms of anxiety and depression.


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011  rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran and his spouse testified at a February 2015 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD, to include symptoms of anxiety and depression, has been manifested by symptoms productive of functional impairment most comparable to occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Because the January 2011 rating decision granted the Veteran's claim for service connection for PTSD, the claim is now substantiated.  The Veteran's filing of a notice of disagreement does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105 and regulatory duties under 38 C.F.R. § 3.103.  The January 2013 statement of the case set forth the relevant diagnostic codes for rating the disability at issue and included a description of the rating criteria for the current evaluation and for all higher evaluations.  The Veteran was, thus, informed of what was needed not only to achieve the next higher schedular rating, but also to obtain all schedular ratings above that already assigned.  Therefore, the Board finds that the Veteran has been informed of what is necessary to achieve a higher rating for his service-connected PTSD.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The duty to assist the Veteran has also been satisfied.  The RO obtained all VA and private treatment records identified by the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was provided VA examinations in November 2010 and January 2013.  During a February 2015 hearing before the Board, the Veteran testified that the January 2013 VA examination was inadequate because the examiner seemed preoccupied, did not offer to invite the Veteran's spouse into the examination room for support, and did not provide the Veteran with an opportunity to discuss certain worksheets he prepared during psychotherapy.  In advancing this argument, the Veteran appears to be raising a general challenge to the professional competence of the January 2013 VA examiner.  However, the Board may presume the competence of a VA examiner unless a specific challenge is raised as to the examiner's competency.  See Sickels v. Shinseki, 642 F.3d 1362 (Fed. Cir. 2011).  The Veteran has not advanced any specific arguments as to how the examination did not permit an adequate assessment of the functional impairment caused by the Veteran's service-connected PTSD.  The January 2013 examination report indicates that the examiner reviewed the Veteran's entire claims file, including the worksheets prepared by the Veteran during psychotherapy.  Furthermore, both the November 2010 and January 2013 VA examiners summarized the Veteran's symptoms and their effect on his social and occupational functioning, all of which provided findings pertinent to the rating criteria and allowed for fully-informed evaluations of the disability at issue.  Accordingly, the Board finds that the Veteran has been provided adequate VA examinations for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

In a January 2011 rating decision, service connection was granted for PTSD, to include symptoms of anxiety and depression, to which a 30 percent disability rating was assigned, effective June 8, 2010.  Subsequently, in a January 2013 rating decision, the RO increased the Veteran's disability rating to 50 percent, effective June 8, 2010.  The Veteran appealed, seeking a higher initial rating for his service-connected PTSD.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected PTSD has been assigned a rating pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.  According to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  Id.  

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240   (1995).  A GAF score of 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning (e.g., flat and circumstantial speech, occasional panic attacks) or moderate difficulty in social occupational, or social functioning (e.g. few friends, conflicts with co-workers).  Id.  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2014); VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  

In a June 2010 written statement, the Veteran asserted that he experienced significant problems with anxiety and depression.  He reported frequent abnormal behaviors, such as screwing down windows in his home, placing pebbles by the door and along the driveway to alert him if anyone tried to enter his home, and constantly checking the locks on the doors and windows throughout the night.  The Veteran stated that he experienced night sweats for years and only slept about three of four hours per night.  He indicated that he had a history of three failed marriages and stated that his current marriage has been successful mainly due to the compassion and understanding of his current spouse.  He reported experiencing suicidal thoughts a few years earlier, for which he received mental health treatment.  

An August 2009 private treatment record indicates that the Veteran reported experiencing slight night sweats in the past, which have reoccurred.  

A March 2010 private treatment record shows that the Veteran underwent a rather extensive evaluation of his night sweats, which he experienced intermittently for many years.  The treatment provider indicated that the etiology of the night sweats was unknown.

A May 2010 VA nursing note indicates that the Veteran endorsed symptoms of nightmares, avoidance, numbness, detachment, feeling on guard, and exaggerated startle response.  The diagnosis was PTSD.

During a May 2010 VA psychotherapy session, the Veteran reported that he did not sleep and engaged in guarding behaviors, such as marking the driveway, refusing to pull up next to other vehicles in traffic, and avoiding walking on the edge of the sidewalk.  The treatment provider indicated that the Veteran's affect was restricted, and his mood was anxious, sad, depressed, and emotional.

A June 2010 VA treatment record indicates that the Veteran reported symptoms of anxiety, depression, hypervigilance, and insomnia.  He stated that he did not sleep well, woke up constantly during the night, and experienced disturbing dreams related to his military service.  The Veteran also stated that he avoided crowds, was easily startled, constantly checked the windows and doors, marked the driveway, and slept with weapons  nearby.  He reported passive suicidal ideations, but no actual plan.  The Veteran indicated that he had two close friends that he "trust[ed] with [his] life."  He indicated that his first three marriages ended in divorce and stated, "looking back[,] I don't think I was as mature as I should have been."  He reported having been married to his current wife for 19 years.  He also indicated that he had a good relationship with his two oldest children "at times."  The treatment provider observed that the Veteran appeared exhausted and anxious and exhibited a flattened affect and slow speech.  It was noted that the Veteran had good judgment, and his memory was intact.  The diagnosis was PTSD, rule out major depressive disorder, rule out anxiety disorder, and rule out obsessive compulsive disorder.  A GAF score of 50 was assigned. 

In July 2010, the Veteran reported symptoms of insomnia, depressed mood, and guarding behaviors.  The treatment provider noted that the Veteran appeared tired; his affect was restricted; and his mood was depressed, anxious, and sad.  

An August 2010 VA mental health record indicates that the Veteran reported that he could not stand the nighttime because he could not see what was around him.  He stated that ever since he returned from Vietnam, he had difficulty sleeping, performed multiple security checks when he entered his home, and placed objects around the doors, windows, and the driveway.  He endorsed symptoms of nightmares once or twice a week, intrusive thoughts, hypervigilance, irritability, easy startle, depressed mood, survivor's guilt, and insomnia.  He stated that he avoided crowds, felt detached from others, and did not go out of his way to socialize.  The Veteran indicated that he felt close to his wife, but he had no desire for close relationships with anyone else due to his difficulty trusting people.  He reported a loss of interest in things he once enjoyed, such as hunting and fishing.  He denied experiencing panic attacks.  The impression was PTSD and recurrent depression with passive suicidal ideations, without psychosis.

In September 2010, the Veteran reported waking up more often during the night since he started taking medication.  He also reported increased nightmares and night sweats.  The Veteran stated that he no longer had any passive suicidal ideations.  The treatment provider indicated that the Veteran appeared tired; his mood was depressed and sad; and affect was restricted.  

An October 2010 VA psychotherapy record indicates that the Veteran continuing to engage in significant guarding behavior.  He reported checking the locks on the doors three or four times during the night.  The treatment provider noted that the Veteran appeared tired, and his affect was flat at times and restricted at others.

During a November 2010 VA examination, the Veteran reported symptoms of anxiety, hypervigilance, exaggerated startle response, avoidance of crowds, interrupted sleep, nightmares, night sweats, intrusive thoughts, and flashbacks.  He stated that he constantly felt on edge, kept his back to the wall, checked doors and windows, and felt anxious while driving.  The Veteran reported experiencing a depressed mood, which "comes and goes," lasting a couple of days at a time with some periods of decreased energy and motivation.  He reported mild difficulty with anger and irritability, but denied any history of physical violence, arrests, or other legal problems.  He stated that he slept with guns and knives in his room for protection.  He denied experiencing panic attacks and hallucinations.  The Veteran stated that he spent his free time working outside, and he attended church.  The examination report indicates that the Veteran was able to drive, manage his finances, take care of his hygiene, and perform basic cooking and cleaning.  The Veteran also reported working full-time in commercial sales at Lowe's for the past six years.  He stated that his job performance and attendance were adequate, and he was never fired or "written up" on the job.  He also reported a generally adequate ability to get along with others at work.  His attention and memory were within normal limits.  The examiner characterized the Veteran's level of social and occupational impairment as "mild to moderate."  A GAF score of 58 was assigned.

A December 2010 VA mental health treatment record indicates that the Veteran endorsed symptoms of anxiety and insomnia.  He also reported guarded behaviors, such as avoiding crowds, keeping guns in his home, nailing the windows shut, marking the driveway, and putting rocks against the door of his home.  He stated that he could not stand the nighttime and reported staying  awake until he could not stand it anymore.  The Veteran characterized his PTSD symptoms as a nine out of ten in severity.  He reported having a good relationship with his siblings, and the treatment provider indicated that the Veteran had good family/friend relationships, a history of coping with stress adequately, and a positive outlook for the future.  It was noted that his affect was full range; mood was sad, suspicious, and agitated; concentration was good; and memory was fair.  A GAF score of 50 was assigned.

A January 2011 VA mental health note indicates that the Veteran endorsed symptoms of insomnia, paranoia, intrusive thoughts, avoidance, detachment, depressed mood, and isolation.  He reported experiencing nightmares about combat approximately twice a week, after which he woke up with arousal symptoms and sweating.  He also endorsed symptoms of paranoid behaviors, such as checking the house multiple times a day, nailing windows shut, refusing to park next to a truck or van, keeping loaded guns throughout his home, and constantly looking over his shoulder.  The Veteran reported fleeting suicidal ideations, which last occurred approximately two months earlier.  He also reported a history of difficulty controlling his anger, but stated that it was under control and denied current irritability.  He denied experiencing panic attacks or hallucinations.  The record indicates that the Veteran worked in sales at Lowe's and was "high functioning at work."  The treatment provider indicated that the Veteran's affect was mildly intense and anxious; mood was anxious; insight and judgment were good; and thought content was positive for rumination, paranoia, and chronic death wish, but no suicidal or homicidal ideations.  A GAF score of 61 was assigned.

A March 2011 VA psychotherapy note indicates that the Veteran reported "see[ing] dead people all the time," avoiding crowds, marking the driveway, and occasionally putting rocks against the door.  The Veteran stated that the smaller he keeps his world, the more secure he feels.  He reported sleeping approximately five hours per night and having occasional nightmares.  The Veteran indicated that he was quick to anger and cry.  He reported daily hallucinations.  The treatment provider noted that the Veteran's affect was full range; mood was upbeat; attitude was positive; and attention and concentration were focused.  A GAF score of 60 was assigned.

A March 2011 VA mental health note indicates that Veteran reported continued nightmares and flashbacks about twice a week, interrupted sleep, and ongoing hypervigilance and paranoia.  His irritability somewhat improved.  He exhibited ongoing symptoms of depression, some feelings of hopelessness, and a passive death wish, but denied suicidal or homicidal ideations.  The treatment provider noted that his affect was intense, anxious, and dysphoric; mood was sad and intense; thought content was positive for rumination; insight and judgment were fair; speech was normal; and energy and motivation were fair.  The assessment was chronic moderate to severe PTSD and recurrent, moderate, major depressive disorder.  A GAF score of 61 was assigned.

An April 2011 VA psychotherapy note indicates that the Veteran  characterized his PTSD symptoms as a 9 out of 10 in severity.  He reported that he could not stand the nighttime, avoided crowds, "[saw] dead people all the time."  He reported sleeping approximately six hours per night.  A GAF score of 62 was assigned.

A May 2011 VA mental health note indicates that the Veteran reported interrupted sleep and nightmares approximately twice a week.  He stated that he was no longer marking the doors, windows, and driveway.  He endorsed some symptoms of depression, but denied crying spells, a chronic death wish, or fleeing suicidal ideations.  The Veteran stated that he kept loaded guns throughout his home for protection, which his spouse apparently had no concerns about.  The Veteran's energy and motivation were fair, and he did not endorse symptoms of panic attacks, mania, hallucinations, or delusions.  He reported enjoying his job at Lowe's and had a supportive relationship with his wife.  His affect was intense and anxious; mood was anxious; and thought content was positive for rumination.  The Veteran exhibited symptoms of hypervigilance and PTSD-related paranoia.  The treatment provider noted that his insight and judgment improved, but there was not much improvement in the Veteran's mood.  The assessment was chronic moderate to severe PTSD and recurrent, moderate, major depressive disorder.  A GAF score of 61 was assigned. 

A June 2011 psychotherapy record indicates that the Veteran characterized his PTSD symptoms as a 7 out of 10 in severity.  He stated that he no longer nailed the windows shut because his wife would not let him.

July 2011 VA psychotherapy record indicates that the Veteran "[saw] dead people" less frequently.  The Veteran's mood was upbeat; affect was full range; cognition was organized; speech was normal; attention and concentration were focused; and judgment and self-control were age appropriate.  A GAF score of 68 was assigned.

A September 2011 VA psychotherapy note indicates that the Veteran characterized his PTSD symptoms as a five and one-half out of ten in severity.  He indicated that his sleeping improved.  He also stated that he was overly cautious about leaving his food in the refrigerator at work and refused to use the microwave at work because it was not within his control.  The treatment provider noted that the Veteran's affect was full range; mood was upbeat; speech was normal; attention and concentration were focused; and judgment and self-control were age appropriate.   

In October 2011, the Veteran characterized his PTSD symptoms as a five out of ten in severity.  He stated that his physician prescribed medications for sleeplessness and anxiety.  He indicated that he avoided his coworkers in the break room and ate lunch alone in his car.  He reported allowing some friends into his life and was looking forward to living each day.  The treatment provider noted that the Veteran's affect was full range; mood was upbeat; speech was normal; attention and concentration were focused; and judgment and self-control were age appropriate.   

An October 2011 VA psychotherapy record indicates that the Veteran reported that the only places he went to were work, small restaurants, and recently Walmart.  The Veteran stated that his job was trying at times when he was forced to deal with people.  He reported having a good relationship with his wife, and he indicated that the medications were helping his insomnia and anxiety.  The treatment provider noted that the Veteran's affect was slightly restricted; mood was anxious; attitude was positive; and judgment and self-control were age appropriate  A GAF score of 60 was assigned.

A November 2011 VA psychotherapy record shows that the Veteran stated that he tried to keep busy in order to avoid depressive thoughts, and he reported fleeting thoughts of suicide.  He exhibited a slightly restricted affect, and his mood was anxious.  The treatment provider noted that his judgment and self-control were age appropriate and determined that he was not a danger to himself of others.  A GAF score of 60 was assigned.

In December 2011, the Veteran characterized his PTSD symptoms as a five out of ten in severity.  He stated that he still felt significant fear from the military and could not stand the nighttime.  The Veteran continued to experience nightmares about once a week, but stated that they were less intense.  He reported continuing to check the doors and windows, but no longer marked the driveway.  The treatment provider noted that his affect was slightly restricted; mood was anxious; cognition was organized; speech was normal; attention and concentration were focused' and judgment and self-control were age appropriate.  GAF scores of 60 and 63 were assigned.

A January 2012 VA psychotherapy note indicates that the Veteran characterized his PTSD symptoms as a five out of ten in severity.  The Veteran reported working around the house to stay busy.  He also discussed having to sit with his back to the door at a restaurant, which made him uncomfortable.   He stated that he was considering seeking out a lesser paying job at Lowe's in a few years so he could be left alone.  He stated that his sleep was erratic, and his anger sometimes scared him.  The treatment provider noted that his affect was slightly restricted; mood was anxious; attention and concentration were focused; and judgment and self-control were age appropriate.  A GAF score of 64 was assigned.

In March 2012, the Veteran reported ongoing hypervigilance, significant avoidance, and constantly feeling on guard.  He also reported some irritability, depression, and passive suicidal ideations, but denied any plan or intent.  The Veteran's spouse continued to have no concern about the Veteran keeping loaded guns throughout the home.  The Veteran reported sleeping approximately three or four hours per night and nightmares about once a week.  The record also shows that the Veteran "function[ed] well" and enjoyed working as a salesman at Lowe's.  The treatment provider noted that his affect was intense, hypervigilant, and anxious; mood was tense; insight and judgment were fair; thought content was positive for rumination and hypervigilance; thought process was linear with ongoing paranoia, but no hallucinations.  A GAF score of 63 was assigned.

In April 2012, the Veteran characterized his PTSD symptoms as a five out of ten in severity.  The record indicates that the Veteran relapsed a bit with his PTSD.  His affect was slightly restricted, and his mood was good.  A GAF score of 60 was assigned.

A May 2012 VA psychotherapy record indicates that the Veteran characterized his PTSD symptoms as a five out of ten in severity.  He also reported sleeping with knives under his bed, which caused an argument with his spouse.   His affect was slightly restricted, and his mood was anxious.  A GAF score of 60 was assigned.

A July 2012 VA psychotherapy record indicates that the Veteran again reported "see[ing] dead people" during the day.  He also indicated that he still kept a knife under the bed, a black jack under the mattress, and a nightstick in the car.  He stated that he must be close to a weapon wherever he goes.  His affect was slightly restricted, and his mood was anxious.  A GAF score of 62 was assigned.

An August 2012 VA psychotherapy record indicates that the Veteran only occasionally "[saw] dead people."  The Veteran also reported tensing up and grinding his teeth over the past month.  His affect was slightly restricted, and his mood was anxious.  A GAF score of 60 was assigned.

In October 2012, a VA mental health treatment provider noted that the Veteran appeared calmer and less high strung, but he was still guarded and hypervigilant.  He continued to experience intrusive memories and constantly checked doors and windows.  The Veteran reported that his sleep was improving, but he still experienced nightmares about twice a week.  The treatment provider noted that the Veteran's affect was intense and anxious; mood was anxious; and thought process was positive for rumination and hypervigilance.  The Veteran denied suicidal or homicidal ideations.  A GAF score of 56 was assigned.  

A November 2012 VA psychotherapy note indicates that the Veteran characterized his PTSD symptoms as a seven out of ten in severity.  The Veteran stated that he did not socialize much because he felt like he did not fit in.  He stated that his identity was just starting to blossom when he entered the military, at which time his identity became the military.  The Veteran indicated that after discharge, he was never able to formulate his own identity.  He stated that he did not trust other people because he has seen the worst of mankind while serving in Vietnam.  The treatment provider indicated that the Veteran's affect was slightly restricted; mood was anxious; speech was normal; and attention and concentration were focused.  A GAF score of 60 was assigned.

A December 2012 VA psychotherapy note indicates that the Veteran characterized his PTSD symptoms as a seven out of ten in severity.  He reported increased insomnia, stating that over the past two weeks, he slept for a total of two hours.  He also reported falling asleep while stopped at a red light on the way to the appointment.  The Veteran indicated that although he did not socialize with others, he had some desire to go out and have fun.  His affect was slightly restricted, and his mood was anxious.  A GAF score of 60 was assigned.

In January 2013, the Veteran reported that his sleep was improving, and he only experienced nightmares about once every seven to ten days.  The Veteran reported feeling less restless, but he continued to remain hypervigilant and on guard.  He did not endorse symptoms of hallucinations, suicidal or homicidal ideations, or emotional lability.  The Veteran's affect was intense, constricted, and anxious; energy and motivation were fair; insight and judgment were fair; thought process was linear; and mood was anxious.  It was noted that his mood improved, and he appeared more comfortable and able to smile and make eye contact.  The treatment provider characterized the Veteran's PTSD symptoms as "moderate to severe."  A GAF score of 56 was assigned.

During a January 2013 VA examination, the Veteran endorsed symptoms of recurrent and distressing recollections, recurrent distressing dreams, reexperiencing, intense psychological distress at exposure to internal and external cues, physiological reactivity on exposure to internal and external cues, avoidance, and markedly diminished interest or participation in significant activities.  He also reported feelings of detachment or estrangement from others, restricted range of affect, difficulty sleeping, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, chronic sleep impairment, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work-like setting.  The Veteran reported having no close or casual friends.  He stated that he spent most of his time doing yard work, spending time outside, doing home repairs, and reading.  He also stated that he went to restaurants with his wife approximately once a week and attended church once or twice a month.  The Veteran characterized his relationship with his spouse as "fair" and suggested that he was irritable and withdrawing.  He also reported a poor relationship with his two oldest children.  He reported difficulty concentrating at work, and stated that he missed approximately eight to ten days of work in the past year due to mental health issues.  He also reported difficulty relating to others and suggested that he had got short with co-workers, supervisors, and customers.  The Veteran denied any legal or behavioral problems other than an arrest for public drunkenness 40 years earlier.  The examiner indicated that the Veteran's PTSD caused clinically significant distress or impairment in social, occupational, or other areas of functioning and characterized the Veteran's symptoms as productive of "occupational and social impairment with reduced reliability and productivity."

In February 2013, the Veteran characterized his PTSD symptoms as a seven out of ten in severity.  The Veteran reported surprising his spouse with a trip to Charleston, South Carolina.  The record indicates that he was not suicidal.  The treatment provider indicated that the Veteran's affect was slightly restricted, and his mood was anxious.  A GAF score of 57 was assigned.

In a February 2015 written statement, which was submitted with a waiver of RO jurisdiction, the Veteran reported marking his driveway before he left the house and checking it before he pulled in.  He also stated that upon entering his home, he could not sit down until he checked underneath the beds, behind the curtains, and inside the closets.  He indicated that he checked the windows and doors several times during the night and has screwed windows shut.  The Veteran reported feeling most "at home" alone in the woods.  He stated that if he did not retire from Lowe's, he likely would have had to change his work hours in order to avoid interacting with people.  He also stated that he was on suicide watch a year earlier.  

In a February 2015 written statement, which was also submitted with a waiver of RO jurisdiction, the Veteran's spouse stated the Veteran avoided crowds, did not enjoy being around other people, had no hobbies, and would rather be alone in the woods.  She described the Veteran as always being in "panic mode."  She stated that he backs into parking spaces so he can exit faster, and when dining out, he cannot have his back facing anyone and must be able to see the front door at all times.  She indicated that he is always on guard, does not sleep, and does not trust anyone.  She further stated that Veteran has thought about suicide, noting that she believed he "came close" once after he threw away all of his personal belongings. 

During a February 2015 hearing before the Board, the Veteran testified that he experienced more frequent nightmares and engaged in ritualistic behaviors, such as frequently performing security checks throughout his home.  He stated that he was withdrawn, avoided crowds, and had no close friends or hobbies.   He indicated that he spent most of his free time alone outside.  He also stated that he had contact with his youngest child, but he did not have contact with his two oldest children, which he suggested was because his first wife spoke badly about the Veteran in front of them.  He denied any suicidal intent or history of physical violence.  The Veteran testified that he worked at Lowe's for the past eight years before retiring at age 62.  He denied any disciplinary problems at work due to his PTSD symptoms, but stated that he kept to himself, ate lunch alone in his truck, and refused to use the refrigerator and microwave at work.  The Veteran's spouse testified that the Veteran was not comfortable socializing, and that they did not do many things together.  

As discussed above, the Veteran's PTSD is currently assigned a 50 percent disability rating.  In order for a higher rating to be warranted, the evidence of record must demonstrate, at a minimum, that the Veteran's PTSD causes or more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).  

The evidence of record establishes that the Veteran's PTSD has resulted in symptoms including anxiety, depressed mood, survivors guilt, hypervigilance, exaggerated startle response, slightly restricted affect, paranoia, intrusive thoughts, insomnia, nightmares, night sweats, avoidance, detachment, social isolation, fleeting suicidal ideations without intent or plan, and ritualistic/guarding behaviors, such as sleeping with weapons, checking doors and windows throughout the night, and during some periods throughout the pendency of this appeal, placing objects around the doors, windows, and driveway in order to alert the Veteran if anyone entered his property.

With regard to social impairment, the evidence of record demonstrates that throughout the pendency of this appeal, the Veteran generally isolated himself socially, with the exception of his family.  He reported feeling distrustful of others and avoiding crowded places.  He also stated that he felt like he had no personal identify after returning from Vietnam, and therefore, he did not fit in with other people.  The evidence shows that the Veteran did not have many hobbies or engage in much social interaction other than going to church and dining out with his spouse.  He stated that he preferred to spend his free time alone in the woods.  He avoided social interaction with coworkers and ate his lunch alone in his truck.  However, the Veteran reported a generally adequate ability to get along with people at work.  On at least two occasions, the Veteran reported having a couple of close friends; however, on other occasions he reported having no friends.  He also reported having a good, supportive relationship with his wife of over 20 years and a good relationship with his siblings and one of his three children.  The evidence also shows that the Veteran generally functioned independently in that he was able to drive, manage his finances, take care of his hygiene, and perform basic household chores, such as yard work, cooking, and cleaning.

With regard to occupational impairment, the evidence of record shows that throughout the pendency of this appeal, the Veteran continuously worked full-time as a sales associate at Lowe's until he retired.  The Veteran reported some difficulty getting along with co-workers and customers; however, he indicated that his work performance and attendance were adequate, and he was never fired or disciplined on the job.  Furthermore, throughout the pendency of this appeal, the record reflects that the Veteran's judgment and thinking were never impaired; his speech was normal and logical; and his attention and concentration were focused.

The evidence also demonstrates that GAF scores ranging from 50 to 68  have been assigned, indicating symptoms ranging from mild to severe.  However, the vast majority of the GAF scores assigned denote moderate symptoms or moderate difficulty in social, occupational or school functioning.  See Carpenter, 8 Vet. App. at 242.  The Board notes that the Veteran endorsed some symptoms listed in the rating criteria for a 70 percent disability rating, such as fleeing suicidal ideations and engaging in some obsessional rituals at home.  However, the evidence of record does not support a finding that these symptoms caused social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Specifically, the record reveals that the Veteran's thinking and judgment were not impaired; he had no history of legal or behavioral problems, violence, or arrests; he had a supportive relationship with his spouse of over 20 years; and he was able to maintain full-time employment without any disciplinary action taken against him.  Based on the foregoing, the Board finds that the Veteran's PTSD is not manifested by occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, a rating of 70 percent is not warranted for any distinct period during the pendency of this appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evidence of record also indicates that the Veteran's service-connected PTSD is not productive of total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.  As noted above, the evidence of record demonstrates that the Veteran was able to establish and maintain some effective familial relationships and full-time employment.  Consequently, a rating of 100 percent is not warranted for any distinct period during the pendency of this appeal.  Id.   

Generally, evaluating a disability using the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  Because the ratings are averages, an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds the Veteran's disability picture for PTSD is not so unusual or exceptional in nature as to render the 50 percent rating inadequate.  The Veteran's service-connected PTSD has been evaluated as a mental disorder under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  As determined above, the Veteran's PTSD is manifested by symptoms of anxiety, depressed mood, survivors guilt, hypervigilance, exaggerated startle response, slightly restricted affect, paranoia, intrusive thoughts, insomnia, nightmares, night sweats, avoidance, detachment, social isolation, fleeting suicidal ideations without intent or plan, and ritualistic or guarding behaviors.  A rating in excess of 50 percent is provided for greater functional impairment due to manifestations of PTSD, but the medical evidence of record does not demonstrate that such degree of functional impairment is present in this case.  Mauerhan, 16 Vet. App. at 442. The Board finds that the criteria for the 50 percent disability rating more than reasonably contemplate the Veteran's disability level and symptomatology and therefore, the currently assigned schedular evaluation is adequate.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

With consideration of the entire record, the Board finds that the evidence does not show that the Veteran's PTSD meets the criteria for a rating in excess of 50 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a rating in excess of 50 percent to the Veteran's PTSD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD, to include symptoms of anxiety and depression, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


